Citation Nr: 1702386	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  13-08 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a mood disorder, to include major depressive disorder with psychotic features.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Navy from July 1974 to November 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).  In a March 2015 decision, the Board broadened the scope of the psychiatric claim to incorporate the mood disorder; denied the PTSD claim; and remanded the case to the RO for further development of a claim of service connection for depression.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (a claimant's identification of the benefit sought does not require any technical precision).  The appeal is now under the jurisdiction of the New York, New York, RO.  

Since the March 2015 Board decision, the Veteran appointed a new representative, listed above.  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The record shows that the Veteran has received, and/or is currently receiving, Social Security Administration (SSA) disability benefits for physical and mental disabilities, as noted by an October 2010 private psychiatric assessment.  However, the record does not contain any SSA claims files, and there is no indication that VA sought these records.  As the Board is on notice that outstanding and pertinent federal records exist, a remand is necessary so VA may fulfill its duty to assist.

The record also indicates that the Veteran was incarcerated in and around 1997 to 1999, and at some time in 2009 until March 2010.  Although the Veteran indicated that he was not prescribed medications during his second incarceration, there is no evidence that the RO has sought any medical records relating to the Veteran's period of incarceration, which may be pertinent to the claim.  

Additionally, the Veteran was not afforded a VA examination for his mood disorder, and for the following reasons the Board finds that an examination is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's October 2015 correspondence indicated that when he was transferred to his ship's "Combat Intelligence Center" in September 1975 he was ambitious to learn, but he became afraid and traumatized after an incident with a dead body in a well deck, and was unable to learn his job.  A May 2010 outpatient record of a PTSD evaluation reports that he began to experience perceptual disturbances (i.e., auditory hallucinations) around this time in service.  He also reported that he "fell apart" due to disparate treatment by his supervisor, and that his stress increased until he went AWOL for approximately 90 days after being court martialed for failing to salute a passing flagged vehicle.  Administrative remarks on his personal performance from September 1975 note a lack of willingness, slowness to grasp work, lack of adaptability, and that he was reminded several times to get haircuts.  It is further noted that on the Veteran's November 1976 separation examination report, when asked if he had or had ever had depression or excessive worry, he checked both the "no" and the "don't know" boxes.  In light of the foregoing facts, the Board finds that the low threshold has been met for triggering the Secretary's duty to assist by providing a medical examination to address the question of whether the Veteran has a mood disorder related to his military service.  

Accordingly, the case is REMANDED for the following actions:

1. Please request the Veteran to provide names and addresses of all medical care providers who treated the Veteran for his depressive disorder since service, to include any correctional facilities where he was incarcerated, and provide him with the opportunity to submit additional records in support of his claim of service connection for a mood disorder. 

2. Please obtain any VA treatment records since the Veteran's separation from service, that have not already been associated with the claims file, to specifically include records pertaining to the evaluation and treatment of the Veteran's depressive disorder since October 2015. 

3. Take appropriate action to locate all decisions and records, including medical records, associated with any claim for SSA disability benefits.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.  

4. After completion of the above, please arrange for the Veteran to be scheduled for a VA psychiatric examination, to determine whether any currently diagnosed mood disorder (or any mood disorder diagnosed since August 2010) is at least as likely as not (a 50 percent or greater probability) related to (incurred in/manifest/onset during) the Veteran's period of military service from July 1974 to November 1976.  The claims file should be made available to and reviewed by the examiner.  All indicated tests and studies should be undertaken.  The examiner must explain the rationale for all opinions rendered, citing to supporting factual data and/or medical literature, as appropriate. 

5. Finally, please readjudicate the claim.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




